Exhibit 10.1

PORTER BANCORP, INC.

RESTRICTED STOCK AWARD AGREEMENT

Porter Bancorp, Inc. (“Porter”) grants as of                      (the “Grant
Date”) to                      (the “Employee” or “you”) the number of shares
set forth below, of the common stock of Porter under the Porter Bancorp, Inc.
2006 Stock Incentive Plan (the “Plan”). A copy of the Plan is attached, and any
capitalized terms used but not defined in this Agreement shall have the meaning
given them in the Plan.

GRANT OF AWARD. Subject to the terms and conditions of this Agreement and the
Plan, Porter hereby grants to you a Restricted Stock Award in the amount of
             shares of common stock (the “Shares”). These Shares will be issued
to you after you sign this Agreement, but are subject to forfeiture if you
terminate employment with Porter.

RESTRICTION PERIOD. The Restricted Stock vests at the rate of 20% on each
one-year anniversary of the Grant Date stated above, provided you are still
employed by Porter or PBI Bank, Porter’s subsidiary, at the vesting date.
However, your Restricted Stock will become 100% vested if there is a Change in
Control of Porter as defined in the Plan.

TAXATION OF AWARD. Your Restricted Stock will be taxable when it vests, at the
value on the vesting date. See the attachment to this Agreement explaining your
option to include the value of the shares in income within 30 days of the Grant
Date. You may only choose this option if you make arrangements satisfactory to
Porter to pay the required withholding taxes due now if the election is made.
Check below if you wish to make this election:

         I elect to make an 83(b) tax election to include the value of Shares
granted to me in income now.

TRANSFER RESTRICTIONS. Until such time as the Shares become vested in accordance
with schedule set forth above, the Shares shall not be transferred, pledged or
disposed of except by will or the laws of descent and distribution, and are
subject to forfeiture in accordance with this Agreement and the Plan. Under the
Plan, Porter has a right of first refusal to purchase the Shares, and you must
offer to sell them to Porter before you can sell them to a third party.

ACKNOWLEDGMENTS. By signing below, you acknowledge that you have received a copy
of the Plan, and you hereby accept the Shares subject to all the terms and
provisions of the Plan. Nothing contained in the Plan or this Agreement shall
give you any rights to continued employment by PBI Bank or interfere in any way
with the right of Porter or the bank to terminate your employment or change your
compensation at any time.

 

        PORTER BANCORP, INC.

 

      By:  

 

Employee         Date:  

 

      Date:  

 



--------------------------------------------------------------------------------

Important Information About Section 83(b) Election

to Include Value of Restricted Stock Grant in Income at Grant Date:

As a recipient of a restricted stock grant under the Porter Bancorp, Inc. 2006
Stock Incentive Plan, you may make an election (called an “83(b) election”) to
recognize compensation income when the stock is granted, even though the stock
is then subject to a risk of forfeiture (vesting). Making an 83(b) election
causes current taxation of the fair market value of the stock granted, and
withholding taxes are immediately due. If you make an 83(b) election, you must
make arrangements satisfactory to Porter to pay those withholding taxes now.

By making an 83(b) election, any later appreciation in the stock will be taxed
as capital gain income, and your holding period for capital gain purposes will
begin on the date of taxation. An 83(b) election must be made, if at all, within
30 days after the transfer of the stock to you.

The downside of making an 83(b) election is that the election is irrevocable.
Also, if you forfeit the stock, you will not receive any deduction for the
amount previously included in income.

To the extent an 83(b) election is not made, Porter will be treated as the owner
of the stock that continues to be subject to restriction for tax purposes, so
any dividends will be treated as compensation paid to you by Porter, and will
therefore be subject to withholding and FICA and Medicare taxes.

 

-2-



--------------------------------------------------------------------------------

ELECTION TO INCLUDE VALUE

OF RESTRICTED STOCK AWARD IN GROSS INCOME

PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

                                          [insert date]

The undersigned hereby elects, under IRC Section 83(b) to include in gross
income, as compensation for services, the excess of the fair market value at the
time of transfer of the property described below over the amount paid for such
property.

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

1. The name, address and social security number of the undersigned:

 

Name:  

 

Address:  

 

 

 

SSN:   

 

2. The property with respect to which the election is being made is non-voting
common stock of Porter Bancorp, Inc.

3. The property was transferred on                                         
[insert date]. The taxable year for which election is made is calendar year
20        .

4. The nature of the restrictions or risks of forfeiture to which the property
is subject is that if the undersigned ceases to be employed by Porter Bancorp or
its subsidiary, the unvested portion of the undersigned’s restricted stock will
be forfeited. The undersigned vests in the property at the rate of 10% on each
anniversary of the grant date or upon a change in control as defined in the
Stock Incentive Plan.

5. The fair market value of property at the time of transfer (determined without
regard to any lapse restriction) was $            .

6. The taxpayer received the property solely for the performance of services.

7. Copies of this statement have been have been furnished, as required by Reg
1.83-2(d), to Porter Bancorp, Inc. and its subsidiary for which the services
were performed.

  

Instructions for Filing: File this statement within 30 days from the Grant Date
with IRS at the address you will use to file your 1040 for the tax year involved
as stated in item 3 above, AND file it with your tax return for that year.

 

-3-